Citation Nr: 1547589	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  05-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 10, 2003 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.  The Veteran passed away in June 2015 and the Appellant is his surviving spouse.  An October 2015 letter indicates that the Appellant's request to be substituted was granted.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to TDIU and assigned an effective date of June 10, 2003.

The Board notes that this claim has a long history, beginning with a March 1979 informal claim for TDIU.  The claim was denied in a July 1979 rating decision, and denied again in a May 1980 rating decision.  The Veteran appealed the denial.  Although the TDIU claim was treated as though it was in appellate status, the RO did not grant the benefit or send it to the Board for adjudication.  As such, the May 1980 decision did not become final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran filed a claim for TDIU again in May 2004, and was granted entitlement to TDIU in August 2004, effective June 10, 2003, the date he met the schedular requirements for entitlement to a TDIU.

The Veteran appealed the issue of entitlement to an effective date earlier than June 10, 2003 to the Board, which denied the claim in a June 2009 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (JMR) in December 2009 and remanded the case to the Board for additional development.  

In July 2010, the Board again denied the claim, and the Veteran appealed the denial to the Court.  The Court granted a JMR in November 2010 and remanded the case to the Board.

The Board subsequently remanded the case in March 2011 (to obtain a medical opinion) and in April 2012 (for referral to the Director of the Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. §  4.16(b)).  After development was completed, the Board again denied the claim in a June 2013 decision.  The Veteran appealed the decision to the Court, and the Court granted a JMR in February 2014 and remanded the case to the Board.

In June 2014, the Board denied the claim, and the Veteran appealed the decision to the Court.  The Court granted a JMR in May 2015 and remanded the case to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An informal claim for entitlement to a TDIU was received on March 15, 1979. 
 
2. The Veteran perfected his appeal of the July 1979 rating decision and accordingly the rating decision never became final. 

3.  Prior to June 10, 2003, the Veteran's service-connected disability did not meet the schedular criteria to warrant entitlement to TDIU.
 
4. The evidence demonstrates that since March 15, 1979, the Veteran's service-connected disability, when evaluated in association with his educational attainment and occupational experience, precluded all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of March 15, 1979, for the grant of a TDIU, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16 (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim to the extent requested by the Appellant's counsel, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies to circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998). 

A claim for TDIU qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2).  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).



Entitlement to an Effective Date Prior to June 10, 2003

The Appellant seeks entitlement to an effective date prior to June 10, 2003 for the award of a TDIU for the Veteran.  The Veteran contended that he was been unable to work since 1979 due to his service-connected disability, and believed that his TDIU should be granted from the date he became unemployable.

In this case, the Veteran was granted entitlement to a TDIU, effective from June 10, 2003, the date that his service-connected disabilities meet the minimum criteria for entitlement to benefits. 

As outlined in the Introduction and in several prior Board decisions and Joint Motions for Remand, the July 1979 rating decision never became final.  See e.g. November 2010 JMR.  Accordingly, the date of claim is March 15, 1979, the date the RO received the Veteran's informal claim for benefits. 

At the time of receipt of the Veteran's claim for TDIU in March 1979, service connection was established lumbosacral strain, rated as 40 percent disabling from August 7, 1978. 

During the course of the appeal, service connection was established for sciatic neuropathy of the left lower extremity associated with lumbosacral strain, rated as 20 percent disabling from June 10, 2003, and sciatic neuropathy of the right lower extremity associated with lumbosacral strain, rated as 10 percent disabling from June 10, 2003.  With the grant of the additional disabilities, the combined rating for all of the Veteran's service-connected disabilities was 60 percent from June 10, 2003. 

Thus, prior to June 10, 2003, the Veteran did not meet the schedular criteria for TDIU, and the award of TDIU on a schedular basis is not warranted.  The Board finds, however, that TDIU on an extraschedular basis is warranted from March 15, 1979.  

In this regard, the evidentiary record includes a March 1979 statement by the Veteran indicating that he had back spasms and pain that immobilized him for "great lengths at a time" and that he was unable to work.

In a July 2003 statement, the Veteran asserted that he had increased immobility due to his back disability.  He stated that he had a constant, dull ache in his lower back that became a stabbing, radiating pain when he stood or moved, and that he could no longer do simple tasks without stopping and resting.  He stated that he was taking prescription muscle relaxers and pain medication, wore a back brace anytime he did anything requiring exertion, used a cane, and could not do household chores such as taking out the garbage.

A July 2003 VA spine examination report indicates that the Veteran reported having back surgery 4-5 years prior to the examination.  He also reported that he had not had a full-time job in the past 6 years due to his back pain.  The examiner diagnosed discogenic disease of the lumbar spine, status post surgery, and noted that there was additional functional limitation due to pain.

In a May 2004 TDIU application, the Veteran indicated that that he had a high school education and that he worked in sales at Pants Town USA (a men's retail clothing store).  He reported that he last worked full time in March 1979 and that he was receiving Social Security Disability benefits.

In June 2004, the Veteran's daughter, R.B., submitted a statement indicating that the Veteran had not been able to work in the last 25 years due to his back and legs.  R.B. stated that the other members of their family were responsible for household chores and that as the years went by, the Veteran's wife had to help him with everyday tasks such as helping him dress and getting out of bed.  In addition, the Veteran's daughter-in-law, M.R., submitted a letter indicating that she had known the Veteran for 4 years and that his back problems had gotten progressively worse in that time.

In August 2004, the Veteran's doctor, G.G., submitted a letter stating that the Veteran had been under her care since September 2003 and his neurological condition rendered him unemployable.  Also in August 2004, another doctor, J.P., stated that the Veteran was being treated for depressive disorder, pain disorder, and a cognitive disorder, which made him unable to work.  

In October 2004, the Veteran asserted that he was awarded Social Security disability benefits in 1979.  Subsequently, the Social Security Administration (SSA) national records center indicated in December 2006 that the Veteran's Social Security folder had been destroyed.  

The Veteran submitted the results of an employability evaluation completed in January 2011.  The evaluator, E.H., a Vocational Rehabilitation Consultant, reviewed the Veteran's VA file, discussing various treatment records in the report, and conducted a telephone interview of the Veteran, including discussion of his medical and occupational history.  E.H. opined that the Veteran's record was consistent in regard to his complaints of back pain and functional limitations for the relevant time period, and that his chronic and severe back pain would have impacted any time of gainful employment in the form of excessive absences during the period between 1977 and 2003, including sedentary work.  E.H. concluded that it was at least as likely as not that the Veteran was unable to secure or follow any type of substantial gainful occupation from 1979 through June 2003.

In May 2011, the Veteran underwent a VA spine examination.  He reported having severe, weekly flare-ups that limited him from doing anything and required his wife to help him with his activities of daily living.  He also reported that he had used a cane for the past 10 years, a walker and scooter for the last 2 years, and that he had back pain if he sat or stood for longer than 1 hour.  The examiner opined that it was at least as likely as not that the Veteran's low back condition caused him to be unemployable for the period between 1979 and 2003 and even beyond those years.

The Veteran's representative submitted an itemized statement of earnings from SSA in July 2012, which confirmed that the Veteran did not have any earnings after 1978.

The VA Director of Compensation Service reviewed the Veteran's case and in November 2012 determined that entitlement to TDIU on an extraschedular basis prior to June 10, 2003 was denied.  The Director stated that the January 2011 unemployability opinion was not probative without factual predicate in the record, noting that the Veteran had range of motion in the lumbar spine, was ambulatory, and had minimal objective symptoms outside of pain.

In April 2013, E.H. submitted a letter indicating that she reviewed the Veteran's May 2011 VA spine examination and November 2012 VA Director decision.  E.H. asserted that it remained her opinion that the Veteran was unable to secure or maintain any type of substantial gainful employment from 1979 through June 2003 based on his long record of back pain and severe functional limitations, his documented history of excessive absences and failed work attempts, and the vocational factors that include a high school education with no transferable skills.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to support the grant of entitlement to an effective date earlier than June 10, 2003 for the grant of TDIU, on an extraschedular basis.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further medical opinion to aid in determining the severity of the Veteran's back disability for the relevant period of time.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Here, as discussed, there are opinions concluding that the Veteran's back prevented him from obtaining employment and opinions concluding that the Veteran's back did not prevent him from obtaining employment.  The Board finds the VA opinions and E.H.'s opinion to have probative value.  The opinions were offered after a review of all available records, including medical treatment records dating back to the 1970s, and rationales were provided for the conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board notes that the Veteran had a high school education and worked in retail sales after his separation from service.  Given the limitations caused by his service-connected back disability, the Board finds that the Veteran was prevented from doing manual labor positions as well as sedentary positions.  Furthermore, given his educational and occupational background, he had not demonstrated an ability to obtain a sedentary position. 

An effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, date of receipt of claim."). 

Here, the Veteran filed an informal TDIU claim that was received on March 15, 1979.  Thus, the earliest possible effective date would be March 15, 1978, one year prior to his TDIU claim.  In this regard, the Board finds that since March 15, 1979, the Veteran has been incapable of substantially gainful employment due solely to his service-connected disability, based the Veteran's statements, examination findings, and opinions rendered by VA and private physicians and counselors.  The Veteran is not, however, entitled to an effective date earlier than March 15, 1979.  Specifically, on his Application for Compensation Based on Unemployability, received in May 2004, the Veteran indicated that his last day working full time was in March 1979, and that he had become too disabled to work in 1979.  Furthermore, the Board notes that SSA records indicated that the Veteran had earnings through 1978, but not in 1979.  Thus, based on this evidence, the Board finds that it was factually ascertainable that a TDIU rating was warranted, on an extraschedular basis, effective March 15, 1979.

Final Matter

Finally, the Board notes that this decision should represent, as best as can be determined, what the Veteran's representative requested.  To this end, the Board notes that the Appellant's counsel (the Board takes notice that the representative that wrote the brief before the Board and Court is in fact an attorney) properly provided candor to this tribunal in his argument.  This case has previously gone to the Court four times.  Significantly, in the summary of the argument in the December 2014 Appellant's brief the Appellant's representative asserts that "He is entitled to TDIU prior to June 10, 2003, under 38 C.F.R. § 4.16(b) because his single, service connected lumbosacral strain, rated at 40 percent, has rendered him unable to secure of [sic] follow a substantially gainful occupation since July 1979."  Appellant's Brief 8.  In the same brief, the Appellant's representative argued that although the Veteran did not meet the requirements for TDIU under 38 C.F.R. § 4.16(a), "he should have been granted this benefit under 38 C.F.R. § 4.16(b) because his service connected low back disability has rendered him unemployable since March 1979."  Appellant's Brief 11.  In the conclusion to his December 2014 Appellant's brief, the Appellant's representative specifically requested "TDIU for the period from March 15, 1979 to June 9, 2003."  Appellant's brief 22.

Thus, given the entire record before it, the Board trusts that both the Appellant and her counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so").


ORDER

Entitlement to an effective date of March 15, 1979 for the grant of a TDIU, on an extraschedular basis, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


